--------------------------------------------------------------------------------

EXHIBIT 10.4
LIMITED WAIVER AND AGREEMENT
This Limited Waiver and Agreement dated as of July 21, 2014, (this "Waiver"), is
entered into by CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the
"Borrower"), the Subsidiaries of the Borrower party hereto, the lenders party to
the Credit Agreement described below, and ABC FUNDING, LLC, a Delaware limited
liability company, as Administrative Agent (in such capacity, the
"Administrative Agent").
INTRODUCTION
A.            Reference is made to the Amended and Restated Credit Agreement
dated as of May 9, 2014 (as modified from time to time, the "Credit Agreement"),
among the Borrower, the lenders from time to time party thereto (collectively,
the "Lenders" and individually, a "Lender") and the Administrative Agent.
B.            Section 7.11(a) of the Credit Agreement requires that the Borrower
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 during the fiscal quarter ending June 30, 2014 (the "FCCR Covenant"), and
the Borrower has informed the Administrative Agent and the Lenders that it is
not in compliance with the FCCR Covenant for the fiscal quarter ending June 30,
2014 (the "FCCR Covenant Default").
C.            Section 7.11(c) of the Credit Agreement requires that the Borrower
not permit the Consolidated Secured Leverage Ratio to be greater than 5.25 to
1.00 during the fiscal quarter ending June 30, 2014 (the "Leverage Covenant"),
and the Borrower has informed the Administrative Agent and the Lenders that it
is not in compliance with the Leverage Covenant for the fiscal quarter ending
June 30, 2014 (the "Leverage Covenant Default").
D.            Section 7.11(d) of the Credit Agreement requires that the Borrower
not permit Consolidated EBITDA for the four fiscal quarter period ending June
30, 2014 to be less than $30,000,000 (the "EBITDA Requirement"), and the
Borrower has informed the Administrative Agent and the Lenders that it is not in
compliance with the EBITDA Requirement for the four fiscal quarter period ending
June 30, 2014 (the "EBITDA Requirement Default").
E.            Section 7.20 of the Credit Agreement prohibits the Borrower from
directly or indirectly, requesting Revolving Credit Loans (as defined in the
First Lien Credit Agreement) if the Borrower is not in compliance with the
financial covenants set forth in Section 7.11 of the Credit Agreement (the
"Revolving Borrowing Requirement"), and the Borrower has informed the
Administrative Agent and the Lenders that it is planning to borrow one or more
Revolving Credit Loans (as defined in the First Lien Credit Agreement) pursuant
to the First Lien Credit Agreement on or before the Limited Waiver Expiration
Date (as defined below) in an aggregate amount not to exceed $5,000,000 (the
"Subject Revolving Borrowings").
F.            Each of the FCCR Covenant Default, the Leverage Covenant Default
and the EBITDA Requirement Default constitutes an Event of Default under Section
8.01(b) of the Credit Agreement (collectively, the "Financial Covenant
Defaults").

--------------------------------------------------------------------------------

G.            The Borrower has informed the Administrative Agent and the Lenders
that it is not in compliance with the covenants set forth in Section 7.11(a),
Section 7.11(b) and Section 7.11(c) of the First Lien Credit Agreement for the
fiscal quarter ending June 30, 2014 (collectively, the "First Lien Defaults"). 
The First Lien Defaults constitute Events of Default under Section 8.01(e) of
the Credit Agreement (the "Cross-Defaults", and together with the Financial
Covenant Defaults, the "Subject Defaults").
H.            In connection with the foregoing, the Borrower has requested, and
the Lenders have agreed, subject to the terms and conditions of this Waiver, to
waive the Subject Defaults and the Revolving Borrowing Requirement with respect
to the Subject Revolving Borrowings, in each case, until July 28, 2014 (the
"Limited Waiver Expiration Date").
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
Section 1.                          Definitions; References.  Unless otherwise
defined in this Waiver, each term used in this Waiver that is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.
 
Section 2.                          Waiver & Agreements.
 
(a)            The Lenders hereby waive the Subject Defaults and the Revolving
Borrowing Requirement with respect to the Subject Revolving Borrowings; PROVIDED
THAT SUCH WAIVER OF THE SUBJECT DEFAULTS AND REVOLVING BORROWING REQUIREMENT
SHALL AUTOMATICALLY EXPIRE AT 5:00 P.M. EASTERN TIME ON THE LIMITED WAIVER
EXPIRATION DATE.  On and after the Limited Waiver Expiration Date, the Subject
Defaults shall constitute Events of Default under the Credit Agreement unless
and until the Required Lenders, in their sole discretion, enter into a permanent
waiver of the Subject Defaults.  This waiver is limited to the extent described
herein and shall not be construed to be a waiver of any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or any of
the Loan Documents or a waiver of any Default or Event of Default that may have
occurred or may hereafter occur (other than the foregoing waiver of the Subject
Defaults until the Limited Waiver Expiration Date).  Without limiting the
foregoing, failure to observe or perform any agreement contained in Section
7.11(a), Section 7.11(c), Section 7.11(d) or Section 7.20 of the Credit
Agreement shall constitute a Default and Event of Default. The Administrative
Agent and the Lenders reserve the right to exercise any rights and remedies
available to them in connection with (a) any present or future defaults under
the Credit Agreement or any other provision of any Loan Document other than the
Subject Defaults, and (b) the Subject Defaults after the Limited Waiver
Expiration Date.
 
(b)            The Administrative Agent, the Lenders and the Borrower hereby
agree that from and including the date of this Waiver and through and including
the Limited Waiver Expiration Date, (i) the Borrower shall not be entitled to,
and shall not, request Credit Extensions (as defined in the First Lien Credit
Agreement) in an aggregate principal amount in excess of $5,000,000 in the
aggregate, (ii) all interest on the principal amount of all Obligations
outstanding under the Credit Agreement shall, in each case, accrue at the
Default Rate and (iii) no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans.

--------------------------------------------------------------------------------

 
(c)            From and after the date immediately following the Limited Waiver
Expiration Date, (i) the Borrower hereby acknowledges and agrees, that, pursuant
to Section 2.06(b)(i) of the Credit Agreement, all interest on the principal
amount of all Obligations outstanding under the Credit Agreement shall accrue at
the Default Rate while any of the Subject Defaults exist and (ii) the Required
Lenders hereby declare in accordance with Section 2.02(c) of the Credit
Agreement, and the Borrower hereby acknowledges and agrees, that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans while any of
the Subject Defaults exist.
 
(d)            The Borrower has provided the Administrative Agent and the
Lenders with a cash flow forecast (the "Cash Flow Forecast") for the Loan
Parties during the period from and including the date of this Waiver through and
including July 27, 2014 (the "Cash Flow Forecast Period").  The Borrower hereby
agrees that it will not permit the cash expenditures of the Loan Parties to
exceed $8,850,000 in the aggregate during the Cash Flow Forecast Period.
 
Section 3.                        Representations and Warranties.  The Borrower
represents and warrants that (a) the execution, delivery, and performance of
this Waiver by each Loan Party are within the corporate or equivalent power and
authority of such Loan Party and have been duly authorized by all necessary
corporate or other organizational action, (b) this Waiver and the Credit
Agreement constitute legal, valid, and binding obligations of each Loan Party
that is a party hereto or thereto, enforceable against such Loan Party in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
of general applicability affecting the enforcement of creditors' rights and the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law); (c) after giving
effect to this Waiver and the First Lien Waiver (as defined below), the
representations and warranties of the Borrower and each other Loan Party
contained in the Credit Agreement and in each Loan Document are true and correct
in all material respects as of the date of this Waiver, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date; (d)  after giving effect to this Waiver and the First Lien Waiver,
no Default or Event of Default exists under the Loan Documents; (e) the Liens
under the Security Documents are valid and subsisting and secure the
Obligations; and (f) as of the date of this Waiver, the Outstanding Amount of
the (i) Tranche A Term Loans is $20,000,000 and (ii) Tranche B Term Loans is
$80,000,000.
 
Section 4.                          Effect on Loan Documents.  Except as
expressly modified hereby, the Credit Agreement and all other Loan Documents
remain in full force and effect as originally executed.  Except as expressly
provided in Section 2 hereof, nothing herein shall act as a waiver of any of the
Administrative Agent's or any Lender's rights under the Loan Documents,
including the waiver of any Default or Event of Default, however denominated. 
The Borrower acknowledges and agrees that this Waiver shall in no manner impair
or affect the validity or enforceability of the Credit Agreement.  This Waiver
is a Loan Document for the purposes of the provisions of the other Loan
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Waiver may be a Default or Event of Default
under the other Loan Documents.

--------------------------------------------------------------------------------

 
Section 5.                          Effectiveness.  This Waiver shall become
effective upon the satisfaction of the following conditions:
 
(a)            the Administrative Agent (or its counsel) shall have received
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, and by the Required Lenders; and
 
(b)            the Administrative Agent (or its counsel) shall have received a
waiver (the "First Lien Waiver") executed and delivered by the appropriate
parties under the First Lien Credit Agreement, which waiver (i) waives (through
and including the Limited Waiver Expiration Date) any default or event of
default under Section 8.01(b) of the First Lien Credit Agreement resulting from
the Borrower's failure to comply with Section 7.11(a), Section 7.11(b) and
Section 7.11(c) of the First Lien Credit Agreement, (ii) waives (through and
including the Limited Waiver Expiration Date) any default or event of default
under Section 8.01(e) of the First Lien Credit Agreement resulting from the
existence of the FCCR Covenant Default, the Leverage Covenant Default and the
EBITDA Requirement Default, and (iii) is otherwise in form and substance
satisfactory to the Administrative Agent.
 
Section 6.                          Reaffirmation of Subsidiary Guaranty and
Security Documents.  By its signature hereto, each Subsidiary Guarantor
represents and warrants that (a) such Subsidiary Guarantor has no defense to the
enforcement of the Subsidiary Guaranty, and that according to its terms the
Subsidiary Guaranty will continue in full force and effect to guaranty the
Borrower's obligations under the Credit Agreement and the other amounts
described in the Subsidiary Guaranty following the execution of this Waiver and
(b) the Liens created under the Security Documents to which such Subsidiary
Guarantor is a party are valid and subsisting and will continue in full force
and effect to secure the Borrower's obligations under the Credit Agreement and
the other amounts described in such Security Documents following the execution
of this Waiver.
 
Section 7.                         Governing Law.  THIS WAIVER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 8.                          Miscellaneous.  The miscellaneous provisions
set forth in Article X of the Credit Agreement apply to this Waiver.  This
Waiver may be signed in any number of counterparts, each of which shall be an
original, and may be executed and delivered electronically or by telecopier.
 
Section 9.                        ENTIRE AGREEMENT.  THIS WAIVER AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
Section 10.                     No Actions, Claims, Etc.  As of the date hereof,
each Loan Party acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages or liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders or the Administrative Agent's or any Lender's respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

--------------------------------------------------------------------------------

 
Section 11.                     General Release.  In consideration of the
Administrative Agent's and the Lenders' willingness to enter into this Waiver,
each Loan Party hereby releases and forever discharges the Administrative Agent,
the Lenders and each of the Administrative Agent's and each Lender's respective
predecessors, successors, assigns, officers, managers, directors, employees,
agents, attorneys, representatives and affiliates (all of the above,
collectively, the "Lender Group"), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands and causes
of action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted (all of the above, collectively, "Claims")
that existed, arose or occurred at any time from the beginning of the world to
the date of execution of this Waiver, which any Loan Party may have or claim to
have against any of the Lender Group in any way related to or connected with the
Loan Documents and the transactions contemplated thereby.
 
Section 12.                      Further Assurances.  The Borrower agrees
promptly to take such action, upon the request of any Lender or the
Administrative Agent, as is necessary to carry out the intent of this Waiver.
 
* * * *



--------------------------------------------------------------------------------

 
EXECUTED as of the first date above written.


CAL DIVE INTERNATIONAL, INC.
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware corporation
AFFILIATED MARINE CONTRACTORS, INC., a Delaware corporation
FLEET PIPELINE SERVICES, INC., a Delaware corporation
GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation
CDI RENEWABLES, LLC, a Delaware limited liability company
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Vice President, General Counsel and Secretary

 
 
Signature Page to Second Lien Limited Waiver and Agreement


--------------------------------------------------------------------------------







ABC FUNDING, LLC,
as Administrative Agent
 
 
Summit Partners Credit Advisors, L.P.
Its: Manager
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
 
SUMMIT PARTNERS CREDIT FUND, L.P.,
as a Lender
 
 
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
 
SUMMIT PARTNERS CREDIT FUND A-1, L.P.,
as a Lender
 
 
By:
Summit Partners Credit A-1 GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 

 
Signature Page to Second Lien Limited Waiver and Agreement


--------------------------------------------------------------------------------





SUMMIT PARTNERS CREDIT FUND A-2, L.P.,
as a Lender
 
 
By:
Summit Partners Credit A-2 GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
 
SUMMIT INVESTORS I (UK), L.P.,
as a Lender
 
 
By:
Summit Investors Management, LLC
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
 
SUMMIT INVESTORS I, LLC,
as a Lender
 
 
By:
Summit Investors Management, LLC
Its:
Manager
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
 
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.,
as a Lender
 
 
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory

 
Signature Page to Second Lien Limited Waiver and Agreement


--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, as a Lender
 
By:
/s/ Jason Strife
Name:
Jason Strife
Title:
Director
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Tamar Scoville
Name:
Tamar Scoville
Title:
Vice President
 
 
 



Signature Page to Second Lien Limited Waiver and Agreement
 

--------------------------------------------------------------------------------